DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
The different figure numbers, and sub-figure numbers are hard to read as they match the same font size and font style as the reference characters in the drawings.
Figure 12 has two drawings with the same figure number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 1, line 4 the word “Blind” does not need to be capitalized.
On page 1, line 16 the phrase “such that a user can easily rotate athe rolled screen” should state “such that a user can easily rotate the rolled screen”.
On page 6, line 38 the words “100and” need a space between them.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informality:
On line 2 the phrase “on outer side of the rotary shaft” should read “on an outer side of the rotary shaft”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the lower end” on line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the resultant force” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the inner side” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the center” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the outer side” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the inner side” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the longitudinal direction” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the outer side” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the longitudinal direction” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the thickness” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the area” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the longitudinal direction” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the surface” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the gap” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the shape” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the longitudinal direction” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the friction member” on line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Smith (US PG Pub 20140216666).
Regarding claim 1, Smith teaches (figures 1, 7a, 11a, and 11b) a cordless blind apparatus comprising: a roller (52) that is fitted on a rotary shaft (68); a screen (44) that is wound or unwound on the roller; a weight (34) that is connected to the lower end of the screen and 

Regarding claim 2, Smith teaches (figures 1, 7a, 11a, and 11b) that the friction force offsets the resultant force of the torque applied to the roller in the first direction and the torque applied to the roller in the second direction (paragraph 0015, lines 1-15).  

Regarding claim 3, Smith teaches (figures 1, 7a, 11a, and 11b) that the elastic member (38) is a torsional elastic body that keeps elastic energy by elastically deforming when the roller is rotated (paragraph 0025, lines 7-9).  

Regarding claim 4, Smith teaches (figures 11A and 11B) that the torsional elastic body is a coil spring (38) fitted on outer side of the rotary shaft (68).  

Regarding claim 5, Smith teaches (figures 1, 7a, 11a, and 11b) that the rotary shaft (68) includes a first rotary shaft extending in the roller, and the friction stopper assembly includes a first rotary block (104) coupled to the roller to rotate with the roller and generating friction on the first rotary shaft (paragraph 0134, lines 15-30).

Regarding claim 6, Smith teaches (figures 1, 7a, 11a, 11b, and 15) that the rotary shaft (68) has threads on the outer side to be a male screw, and the first rotary block (104) has female threads (114 in paragraph 0134) on the 2inner side of a hole formed through the center thereof to be a female screw that is thread-fastened to the screw.  

Regarding claim 7, Smith teaches (figures 1, 7a, 11a, and 11b) a friction member (98) that is disposed on the outer side of the first rotary shaft (68) to increase friction resistance.

Regarding claim 8, Smith teaches (figures 1, 7a, 11a, and 11b) that the friction member (98) extends in the longitudinal direction of the first rotary shaft, on the outer side of the first rotary shaft.
Regarding claim 11, Smith teaches (figures 1, 7a, 11a, and 11b) that the friction member (98) has serrations on the surface being in contact with the first rotary block (the space between the threads on the rotary shaft can be interpreted as serrations in contact with the rotary block).

Regarding claim 13, Smith teaches (figures 1, 7a, 11a, and 11b) that the rotary shaft (68) includes a second rotary shaft (126) extending in the roller, and further includes a second rotary block (64) fitted on the roller to rotate with the roller, and the elastic member is fixed to the second rotary block and the second rotary shaft at both ends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PG Pub 20140216666) as applied to claim 1 above, in view of Mullet (US Patent 8820386).
Regarding claim 14, as best understood, Smith teaches all aspects of the claimed invention from claim 1 above, including a roller, a screen, a weight, and an elastic member. Smith does not teach a plurality of rollers is arranged in parallel with each other.
Mullet teaches (figures 7-8) a plurality of rollers is arranged in parallel with each other (28 and 32). It would have been obvious to one of ordinary skill in the art at the time to modify Smith to include the teachings of Mullet so that there are two rollers, each with their own shade, weight, and elastic member. These alterations provide the predictable and expected results of having a dual shade blind 
Regarding claim 15, as best understood, Smith does teach (figures 1, 7a, 11a, and 11b) a friction member (98) disposed on at least one of the roller. Smith does not teach a connection hook disposed at least between the screens or between the weights.
Mullet teaches (figures 7-8) a connection hook (see modified figure 8 below) disposed between the weights.
It would have been obvious to further modify Smith to incorporate the teachings of Mullet by having the weights be able to connect together with a connecting hook. This alteration provides the predictable and expected result of allowing the option of the shades being connected together while they are down, providing dual light blocking and keeping the shades from tangling as they are so close in proximity to each other.

    PNG
    media_image1.png
    661
    582
    media_image1.png
    Greyscale


Mullet teaches (figures 7-8) a connection hook (see modified figure 8 below) disposed between the weights, with the connection hook slidably fitted in guide grooves on the weights (see modified figure 8 below).
Allowable Subject Matter
Claims 9, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634